Citation Nr: 0733825	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  06-15 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
veteran's cause of death.


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel




INTRODUCTION

The veteran had pre-war service from November 1941 to 
December 1941; was beleaguered from December 1941 to April 
1942; was in prisoner of war (POW) status from April 1942 to 
October 1942; was in no casualty status from October 1942 to 
November 1942; was in POW status from November 1942 to 
February 1943; was in no casualty status from February 1943 
to August 1944; and was missing from August 1944 to October 
1944.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Republic of the Philippines, that denied the appellant's 
application to reopen a previously denied claim for service 
connection for the veteran's cause of death.  In July 2007, 
the appellant testified at a travel board hearing held at the 
RO.  


FINDINGS OF FACT

1.  The claim for service connection for the veteran's cause 
of death was previously denied in an April 2003 Board 
decision.  The RO declined to reopen the claim in September 
1988 and April 2001.  The appellant did not appeal those 
decisions.

2.  Evidence submitted since the April 2001 final decision, 
does not, by itself or when considered with previous evidence 
of the record, relate to an unestablished fact necessary to 
substantiate the appellant's claim and does not raise a 
reasonable possibility of substantiating this claim.



CONCLUSIONS OF LAW

1.  The April 1953 Board decision and the September 1988 and 
April 2001 final decisions that respectively denied service 
connection for the veteran's cause of death and declined to 
reopen the appellant's previously denied claim for service 
connection for the veteran's cause of death are final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1100, 20.1100, 20.1103, 20.1104, 20.1105 
(2007).

2.  New and material evidence has not been received to reopen 
a claim for service connection for the veteran's cause of 
death.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).
Here, the RO sent correspondence in January 2005 and an 
administrative decision in April 2005.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the 
adjudication in the February 2006 statement of the case.  The 
appellant received additional notification in September 2007.  
However, the Board finds that issuance of a statement of the 
case is not required after the issuance of that notice 
letter, because no evidence has been added to the claims file 
subsequent to the February 2006 statement of the case.  
38 C.F.R. § 19.31 (2007).  The appellant received additional 
notice in September 2007.  The Board finds that issuance of a 
supplemental statement of the case is not necessary because 
no evidence was received subsequent to the February 2006 
statement of the case.  38 C.F.R. § 19.31.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  The Board also finds 
that VA is not obligated to obtain a medical opinion in this 
case because the evidence does not establish that the veteran 
suffered an event, injury, or disease in service.  38 C.F.R. 
§ 3.159(c)(4) (2007).  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The Board is also aware of the recent decision in Kent v. 
Nicholson, 20 Vet. App. 1 (2006) regarding notice 
requirements for claims to reopen final decisions.  The Board 
finds no basis to remand this case to the RO for additional 
development.  Again, based on the notice already provided to 
the appellant cited above, which addresses both the 
requirements for reopening the claim for service connection 
for the veteran's cause of death as well as the evidence 
required by the underlying claim for service connection, 
further amended notice to the appellant would not provide a 
basis to grant this claim.  The Board again observes that the 
appellant has made no showing or allegation that the content 
of the notice resulted in any prejudice to the appellant.

In an April 1953 decision, the Board denied the appellant's 
claim for service connection for the veteran's cause of 
death.  In final decisions dated in September 1988 and April 
2001, the RO found that new and material evidence had not 
been submitted to reopen the claim.  A finally adjudicated 
claim is an application which has been allowed or disallowed 
by the agency of original jurisdiction, the action having 
become final by the expiration of one year after the date of 
notice of an award or disallowance, or by denial on appellate 
review, whichever is earlier.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103, 20.1104 
(2007).  Thus, the Since the Chairman of the Board did not 
order reconsideration of the Board's April 1953 decision, it 
became final.  38 C.F.R. § 20.1100 (2007).  In addition, the 
September 1988 and April 2001 decisions became final because 
the appellant did not file a timely appeal.

The claim for entitlement to service connection may be 
reopened if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  The appellant filed this 
application to reopen her claim in January 2005.  Under the 
applicable provisions, new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate a claim.  New 
and material evidence can be neither cumulative or redundant 
of the evidence of record at the time of the last prior 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).  Only evidence presented since 
the last final denial on any basis will be evaluated, in the 
context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  In determining whether evidence is new and 
material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The appellant contends that the veteran was killed in action 
against enemy forces in October 1944 while serving as a 
member of a Philippine Army or guerilla unit.

The evidence before the Board at the time of the April 1953 
decision consisted of service department records; statements 
from the appellant; statements from the veteran's fellow 
servicemen dated in October 1949 and December 1945; and a 
copy of a death certificate dated in July 1950 which lists 
the cause of death as killed by guerrillas in October 1944.  
The Board found that the veteran's active duty ended in 
February 1943, after which he entered into a no casualty and 
missing status according to service department records.  
Therefore, the Board found that the veteran's death was not 
related to his service.

Service department findings are binding on the VA for 
purposes of establishing service in the United States Armed 
Forces.  Dacoron v. Brown, 4 Vet. App. 115 (1993).  VA is 
prohibited from finding, on any basis other than a service 
department document, which VA believes to be authentic and 
accurate, or service department verification, that a 
particular individual served in the United States Armed 
Forces.  Duro v. Derwinski, 2 Vet. App. 530 (1992).  Evidence 
from the Philippine Armed Forces and former soldiers cannot 
be used by VA to determine a veteran's military status.

The evidence before VA at the time of the September 1988 and 
April 2001 final decisions consisted of service department 
records; additional copies of the death certificate; and 
statements from the appellant.  In essence, the RO found that 
new and material evidence had not been submitted to reopen a 
claim for entitlement to service connection for the veteran's 
cause of death.

The evidence submitted to VA after the April 2001 final 
decision includes statements from the appellant; additional 
copies of the death certificate; August 2005 correspondence 
from the National Personnel Records Center which confirms the 
veteran's service status between November 1941 and October 
1944; and July 2007 testimony before the Board.  The new 
evidence fails to show that the veteran's death was related 
to active service or to a service-connected disability, as 
was the case at the time of the previous final decision.  
Therefore, the new evidence is not material because it does 
not relate to an unestablished fact necessary to substantiate 
a claim and does not raise a reasonably possibility of 
substantiating the claim.

Based on a thorough review of the record, the Board finds 
that the preponderance of evidence is against a finding that 
the appellant has submitted new and material evidence since 
the April 2001 final decision denying the appellant's 
application to reopen a claim for service connection for the 
veteran's cause of death.

The copy of the death certificate is not new evidence, and 
therefore is not new and material.  The testimony before the 
Board and appellant's written statements are cumulative of 
previous statements by the appellant that were considered at 
the time of previous adjudications and therefore are not new 
and material.  The National Personnel Record Center 
verification of service merely confirms the previous 
determination without change.  Therefore, that document is 
also cumulative and is not new and material.

The Board finds that the additional evidence submitted after 
the April 2001 decision is not material within the meaning of 
38 C.F.R. § 3.156.  The additional evidence fails to show 
that the veteran's death was related to service or a service-
related disability.

The appellant's lay statements, including testimony at the 
personal hearing, are redundant of previously considered 
contentions from the appellant and therefore are not new 
evidence.   Reid v. Derwinski, 2 Vet. App. 312 (1992).  The 
contentions raised are essentially the same as those 
previously made by the veteran to VA.  The Board also finds 
that they are not material within the meaning of 38 C.F.R. 
§ 3.156.  As a layperson, the appellant is not competent to 
provide an opinion requiring medical knowledge, such as a 
diagnosis, or an opinion relating to medical causation and 
etiology that requires a clinical examination by a medical 
professional.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Thus, the evidence is not new.  Her statements are not 
material to the critical issues in this case of whether the 
veteran's cause of death is related to his service.  Moray v. 
Brown, 5 Vet. App.  211 (1993).  

Accordingly, the Board find that new and material evidence 
has not been submitted, and the claim for entitlement to 
service connection for the veteran's cause of death is not 
reopened.


ORDER

New and material evidence has not been received and the 
petition to reopen a claim for entitlement to service 
connection for the veteran's cause of death is denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


